DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian Baker on 3/15/22.

The application has been amended as follows: 
Claim 8 is canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, the prior art fails to teach or fairly suggest the limitations of claims 1 and 7 to the top part of the seal bead protruding in a curved shape toward the membrane, and is deformed by being pressed in a direction opposite to the membrane electrode assembly, and wherein when the tightening load is applied to the stack body, an amount of deformation of the rubber seal member in the stacking direction is larger than an amount of deformation of the seal bead in the stacking direction.

Rock et al. (US 2018/0287181) teaches a metal separator with a seal bead having the claimed structure (Figure 2) which deforms as claimed (Figure 3); however, Rock fails to teach or fairly suggest the claimed difference in deformation ([0032]).
Oyama et al. (US 2018/0226665) teaches the claimed seal bead structure (Figure 3) but fails to teach the claimed difference in deformation.
Kobuchi et al. (US 2008/0026279) teaches a seal bead protruding in a curved shape toward the membrane (Figure 7) but fails to teach the claimed difference in deformation.
Fay (US 2019/0260041) and Yang (US 20180212259) are also considered pertinent prior art but fail to teach or suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729